Citation Nr: 0407264	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the RO in 
Boston, Massachusetts.

(These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in June 2003, the appellant indicated that he 
wished to appear at a personal hearing before a Veterans Law 
Judge at the VA Central Office (VACO) in Washington, DC.  
Thereafter, in a signed statement dated in February 2004, the 
veteran indicated that it would be too difficult for him to 
travel to VACO, and that he wished to appear at a personal 
hearing before a Veterans Law Judge at the RO in Boston 
instead.

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a personal hearing, to be 
conducted by a traveling Veterans Law 
Judge.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


